No. 99-50408
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50408
                         Conference Calendar



LOUIS CHARLES SHEPTIN,

                                           Plaintiff-Appellant,

versus

KIMBERELY ANN FREEMAN, Nurse, Val Verde County
Jail; ALFREDO GUTIERREZ, M.D.,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. DR-98-CV-16
                       --------------------
                          April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Louis Charles Sheptin appeals the district court’s order

denying his motions to compel discovery and for summary judgment.

This order is not appealable as a final judgment, has not been

deemed final under any jurisprudential exception, and has not

been certified for appeal by the district court.     See Dardar v.

Lafourche Realty Co., Inc., 849 F.2d 955, 957 (5th Cir. 1988).

Alternatively, Sheptin asks this court to exercise its

“supervisory power” and accept jurisdiction over this case


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-50408
                               -2-

because he has allegedly revealed evidence of conspiracies and

wrongdoing by the district court.   There is no authority for the

court to assume “supervisory responsibility” over Sheptin’s

pending complaint in the district court.    Because we are without

jurisdiction, the appeal is DISMISSED.     See Texaco, Inc. v.

Louisiana Land and Exploration Co., 995 F.2d 43, 43 (5th Cir.

1993); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546

(1949).

     APPEAL DISMISSED.